UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6609



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

HAROLD DEAN RIVERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-77-8, CA-95-328-R)


Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Harold Dean Rivers, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Rivers, Nos. CR-77-8; CA-95-328-R (W.D. Va. Mar. 18, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process. *




                                                          AFFIRMED




      *
        We also deny Appellant's motion requesting hand-written
copies of the court reporter's notes.

                                2